DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.
Response to Arguments1
103
Point 1
Applicant submits that “Theurer lacks at least these features” (Rm. at 13) and notes the amended language of “based on comparing…determining whether….” (Instant Claim 1.) Examiner has not and is not relying on Theurer to teach this limitation in isolation.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant submits that “Lynam does not suggest that the client device…” (Rm. at 13.) Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, Applicant discusses “Wheeler” under claim 1. (Rm at 13-14.) The examiner is not relying on Wheeler to sustain this rejection for Claim 1.
Point 2
Again, Applicant submits that “Theurer does not disclose or suggest determining whether an electronic transaction indicates fraudulent activity….” (Rm. at 15.) See In re Keller, supra.
Point 3
Applicant continues to offer spurious arguments. Specifically, Applicant submits that “Theurer does not disclose comparing a credential received from a telecommunication computing system…” Rm. at 17 (emphasis omitted). See In re Keller, supra.
Result
Rejection maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-10, 11-12, 16, and 18-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lynam et al. (US20140279523A1) (“Lynam”) in view of Theurer et al. (US20150026049A1) (“Theurer”) in view of Molina et al. (Database Systems The Complete Book) (Molina) in view of Vallee et al. (US20040177252A1) (“Vallee”).
Regarding claims 1 and 11 Lynam teaches:
an electronic commerce computing system (Fig. 1 Item 140) (Merchant Server) configured 
a commerce facilitation server (Fig. 1 Item 160) (Authentication Server) communicatively coupled to the electronic commerce computing system (Fig. 1 Item 140; 0053) (Merchant Server/Retailer/Service Provider) via a data network (Fig. 1 Item 110) (Network), wherein the commerce facilitation server is configured for: 
establishing a first network connection between the commerce facilitation server and the electronic commerce computing system (0036) during the electronic transaction between with the electronic commerce computing system and the mobile device (Fig. 7 Item 701; 0086)
receiving a network identifier from the electronic commerce computing system (Merchant server 140) via the first network connection (0087, 0089 “all of the data is transmitted to authentication server”), wherein the network identifier comprises one or more of an IP address of the mobile device or SIM card information of the mobile device (0087 “IP address” etc.);
obtaining a credential associated with the mobile device (0102 “client device ID”) from a telecommunication computing system (Fig. 8 Item 807; 0102), the credential indicating an individual that is associated with the network identifier (0102);
comparing the credential (client device ID) (Fig. 8 Item 808; 0104)…in a first data source coupled to the commerce facilitation server (Fig. 4 Item 405 of Memory of 440, 450, 460, 461a “Device ID”, Figs. 5(A-B); 0064)…
based on the comparing the credential (Fig. 8 Item 808; 0104)…
determining whether the electronic transaction is indicative of fraudulent activity (0081, 0090 “is ‘approved’ or ‘not approved.’”, 0105);
responsive to determining that the electronic transaction is not indicative of fraudulent activity (Fig. 8 Item 808-809 & Item “Yes”;  0104-0105)…
transmitting [an approval] to the electronic commerce computing system (0090) prior to a completion of the electronic transaction (Fig. 7 Item 707; 0091-0095) between the electronic commerce computing system and the mobile device; and (0095 “The merchant completes the purchase”)
the telecommunication computing system (0036-0037, 0038 “includes a radio network controller…and base stations”, 0039-0040) communicatively coupled to the commerce facilitation server (Fig. 1 Item 160) (Authentication Server) via the data network (Fig. 1 Item 110), the telecommunication computing system configured for:
matching the network identifier (IP address) to the credential (client device ID), and (0102)
transmitting the credential to the commerce facilitation server (0102 “response includes [item] not transmitted by authentication server to the carrier”)…and matching the network identifier to the credential (0102),
and during the electronic transaction (Fig. 7 Item 701; 0086), 
Lynam does not teach:
the first identification information associated with personal information of the individual;
matching the credential to first identification information in a first data source coupled to the commerce facilitation server;
…selecting, based on a credit card number being required for completing the electronic transaction, the credit card number from second identification information in a second data source coupled to the commerce facilitation server, wherein the first identification information is linked to the second identification information; and 
transmitting the credit card numbers to the electronic commerce computing system 
authenticating the commerce facilitation server,
wherein the electronic commerce computing system is further configured for (i) updating a graphical interface to present the credit card number during the electronic transaction and (ii) providing, to the mobile device… the graphical interface with the credit card number.
Theurer teaches:
the first identification information (Fig. 9A Item 902; 0079 “customer ID”) associated with personal information of the individual (Fig. 9A Item 902; 0079 “customer ID”);
matching the credential (Fig. 9A Item 918, 920; 0079 “API key”) to first identification information (Fig. 9A Item 902; 0079 “customer ID”)…to the commerce facilitation server (Wallet Server);
…selecting, based on a credit card number (0082 Table below <card1_details>) being required for completing the electronic transaction (Fig. 9a Items 932, 934; 0082), the credit card number from second identification information (0082 “for user records”)…coupled to the commerce facilitation server (Wallet Server), wherein the first identification (0079 “customer ID”) information is linked to the second identification information; and (Fig. 9a Item 932; 0082 “user record”)
transmitting the credit card numbers (<card1_details>) to the electronic commerce computing system (0082, 0083) (Merchant Server 906 from Wallet Server 908)
wherein the electronic commerce computing system is further configured for (i) updating a graphical interface to present at least a portion of the credit card number during the electronic transaction (Fig. 9a Item (11.) and 938; 0083) and (ii) providing, to the mobile device (Client(s) 904)… the graphical interface with the credit card number (Fig. 5 Items 530a, 530b, Fig. 9a Item (11.) and 938; 0070, 0083; Table 1 Example Callbacks below 0068 Item “Get Payment methods…and last 4 digits”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the payment transaction teachings of Lynam in a communication network (0005) with the credit card retrieval teachings of Theurer (0082-0083) in order mitigate “security concerns” during a transaction with a credit card. (Theurer at 0003.)

Neither Lynam nor Theurer teach:
in a first data source coupled… in a second data source
authenticating the commerce facilitation server,
Molina teaches:
in a first data source coupled (p. 312 all paras., p. 313 Item MovieExec(name, address, cert#, networth) (structure)… in a second data source (p. 312 all paras., p. 313 Item “CREATE TABLE Studio….”) (structure)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Lynam-Theurer (specifically the “customer profile database” of Theurer at 0082) with the database teachings of Molina in order to increase database integrity for database management. (Molina at 311, all paragraphs.)

Neither Lynam, Theurer, nor Molina teach:
authenticating the commerce facilitation server,
Vallee teaches:
authenticating the commerce facilitation server (0141, 0176-0177),

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam, Theurer, and Molina with the “cryptographic authentication” of Vallee (0141) in a communication network (0176) in order to increase security by “relaxing certainty constraints.” (Vallee at 0005.)

Regarding claims 2 and 12 Theurer teaches:
wherein the commerce facilitation server is further configured for (Fig. 9A Item 902; 0079 “customer ID”): 
storing the first identification information (0082 customer ID in “database”)…and the second identification information (0082 “database” for user record)…
Neither Lynam nor Theurer teach:
at the first data source 
at the second data source; and 
linking the first identification information in the first data source to the second identification information in the second data source via a referential keying system.
Molina teaches:
at the first data source (p. 312 all paras., p. 313 Item MovieExec(name, address, cert#, networth) (structure)
at the second data source; and (p. 312 all paras., p. 313 Item “CREATE TABLE Studio….”) (structure)
linking the first identification information in the first data source to the second identification information in the second data source (p. 312 all paras., p. 313 Item “CREATE TABLE Studio…FOREIGN KEY (presC#) REFERENCES MovieExec(cert#)) via a referential keying system (p. 64 Item “Keys”, p. 311 “key for relation” and “referential integrity”, p. 13 in “CREATE TABLE….presC# INT REFERENCES MovieExec….”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Lynam-Theurer (specifically the “customer profile database” of Theurer at 0082) with the database teachings of Molina in order to increase database integrity for database management. (Molina at 311, all paragraphs.)

Regarding claims 8 and 18 Lynam teaches:
wherein the network identifier further comprises a phone number of the mobile device (0087).

Regarding claims 9 and 19 Lynam teaches:
…to transmitting the network identifier to the commerce facilitation server (0087 “IP address”);
Lynam does not teach:
wherein the electronic commerce computing system is further configured for:
presenting the graphical interface to the mobile device prior 
receiving, via the graphical interface, a request from the mobile device that requires, for completion, identification data specific to a user of the mobile device, the identification data including the credit card number;
querying the commerce facilitation server for the identification data; and 
receiving the identification data, with the credit card number, from the commerce facilitation server, wherein updating the graphical interface to present at least a portion of the credit card number during the electronic transaction comprises populating the graphical interface with the identification data.
Theurer teaches:
wherein the electronic commerce computing system is further configured for (Merchant Server):
presenting the graphical interface to the mobile device prior (Fig. 9 Item 912; 0076)
receiving, via the graphical interface (Client(s) 904), a request from the mobile device (Fig. 9a Item 914; 0076) that requires, for completion, identification data specific to a user of the mobile device, the identification data including the credit card number (0082; Table below 0082 <card1_details>…<card2_details>…<card3_details>);
querying the commerce facilitation server (Wallet Server) for the identification data; and (Fig. 9a Item 926; 0081)
receiving the identification data, with the credit card number, from the commerce facilitation server (Wallet Server), wherein updating the graphical interface (Fig. 9a Item 934; 0082) to present the credit card number during the electronic transaction comprises populating the graphical interface with the identification data (Fig. 5 Items 530a, 530b, Fig. 9a Item (11.) and 938; 0070, 0083; Table 1 Example Callbacks below 0068 Item “Get Payment methods…and last 4 digits”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the payment transaction teachings of Lynam in a communication network (0005) with the credit card retrieval teachings of Theurer (0082-0083) in order mitigate “security concerns” during a transaction with a credit card. (Theurer at 0003.)

Regarding claims 10 and 20 Theurer teaches:
wherein the electronic commerce computing system is configured for populating the graphical interface with the identification data without receiving the identification data from the mobile device (Fig. 5 Items 530a, 530b, Fig. 9a Item (11.) and 938; 0070, 0083; Table 1 Example Callbacks below 0068 Item “Get Payment methods…and last 4 digits”).

Regarding claims 6 and 16 Lynam teaches:
wherein the commerce facilitation server is further configured for: responsive to determining that an additional electronic transaction between the commerce facilitation server and the mobile device is indicative of the fraudulent activity, (0081, 0090 “is ‘approved’ or ‘not approved.’”, 0105) transmitting a warning to the electronic commerce computing system (0105 “not approved”) to terminate the additional electronic transaction (Fig. 6 Item 609; 0081).

Claims 3 and 13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lynam, Theurer, Molina, and Vallee in view of Morris et al. (US20070255646A1) (“Morris”).
Regarding claims 3 and 13 Theurer teaches:
…, wherein the first identification information (Fig. 9A Item 902; 0079 “customer ID”)…wherein the second identification information (0082 “for user records”)…
Neither Lynam nor Theurer teach:
comprises one or more of a name of a consumer and a social security number associated with the consumer,… comprises a credit file for the consumer, wherein linking the first identification information to the second identification information comprises matching the one or more of the name and the social security number to the credit file.
Molina teaches:
…wherein linking the first identification information to the second identification information (p. 312 all paras., p. 313 Item “CREATE TABLE Studio…FOREIGN KEY (presC#) REFERENCES MovieExec(cert#))…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Lynam-Theurer (specifically the “customer profile database” of Theurer at 0082) with the database teachings of Molina in order to increase database integrity for database management. (Molina at 311, all paragraphs.)

Neither Theurer, Lynam, Molina, nor Vallee teach:
comprises one or more of a name of a consumer and a social security number associated with the consumer,… comprises a credit file for the consumer,… comprises matching the one or more of the name and the social security number to the credit file.
Morris teaches:
comprises one or more of a name of a consumer and a social security number associated with the consumer (Fig. 5 Items 504, 507; 0033, 0077),… comprises a credit file for the consumer (Fig. 5 Items 504, 507; 0033 “credit file”, 0077),… comprises matching the one or more of the name and the social security number to the credit file (Fig. 2 Item 201; 0033).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Theurer, Lynam, Molina, and Vallee with the credit file matching based on user information of Morris (0033) in a database (0034) in order to determine customer behavior. (Morris at 0032.)

Claims 4-5 and 14-15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lynam, Theurer, Molina, and Vallee in view of Wheeler et al. (US20030101136A1) (“Wheeler”).
Regarding claims 4 and 14 Lynam teaches:
wherein the commerce facilitation server (Authentication Server 160) is further configured for performing, prior to receiving the network identifier  (0087, 0089 “all of the data is transmitted to authentication server”) from the electronic commerce computing system (Merchant Server 140):
Neither Lynam nor Theurer teach:
receiving a credit verification request for the individual, wherein the credit verification request includes at least some of the first identification information or the second identification information;
performing, based on a credit file stored in one or more of the first data source or the second data source, a credit verification operation in response to receiving the credit verification request; and 
updating one or more of the first data source or the credit file with the at least some of the first identification information or the second identification information.
Molina teaches:
…stored in one or more of the first data source or the second data source (p. 312 all paras., p. 313), 
one or more of the first data source (p. 312 all paras., p. 313) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Lynam-Theurer (specifically the “customer profile database” of Theurer at 0082) with the database teachings of Molina in order to increase database integrity for database management. (Molina at 311, all paragraphs.)

Neither Lynam, Theurer, Molina, nor Vallee teach:
receiving a credit verification request for a consumer, wherein the credit verification request includes at least some of the first identification information or the second identification information;
performing, based on a credit file… a credit verification operation in response to receiving the credit verification request; and 
updating… the credit file with the at least some of the first identification information or the second identification information.
Wheeler teaches:
receiving a credit verification request (0297 “available credit”, 0304 “credit associated”) for a consumer, wherein the credit verification request (Fig. 53 Items 5302-5306, Fig. 54 Item 5402; 0301-0303) includes at least some of the first identification information or the second identification information (Fig. 51 Items 5142 “Customer Specific”; 0296-0297);
performing, based on a credit file (0304 “account record”)… a credit verification operation (Fig. 54 Item 5414; 0304) in response to receiving the credit verification request; and (Fig. 53 Items 5302-5306, Fig. 54 Item 5402; 0301-0303)
updating… the credit file (account record) with the at least some of the first identification information or the second identification information (Fig. 51 Item 5144 “Account Specific”; 0304 “updating the account record accordingly”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teaching of Lynam, Theurer, Molina, and Vallee with the teachings of Wheeler in order to determine if a “purchaser [has] enough…credit associated with the account…to approve the transaction.” (Wheeler at 0304.)

Regarding claims 5 and 15 Lynam teaches:
wherein the commerce facilitation server is further configured for: responsive to determining that the electronic transaction between the commerce facilitation server and the mobile device is not indicative of fraudulent activity associated with the individual (0081, 0105), 
Neither Lynam, Theurer, Molina, nor Vallee teach:
determining an eligibility of the individual for a product or service.
Wheeler teaches:
determining an eligibility of the individual (0304 “enough…credit associated with account”) for a product or service (0298-0299, 0301, 0304 “purchase of the product”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teaching of Lynam, Theurer, Molina, and Vallee with the teachings of Wheeler in order to determine if a “purchaser [has] enough…credit associated with the account…to approve the transaction.” (Wheeler at 0304.)

Claims 7 and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lynam, Theurer, Molina, and Vallee in view of Venkata et al. (An Overview of Hypertext Transfer Protocol service Security on Business Domain) (“Venkata”).
Regarding claims 7 and 17 Theurer teaches:
wherein the commerce facilitation server is further configured for…prior to transmitting the credit card number to the electronic commerce computing system (Fig. 9a Item 934; 0082-0083), wherein the credit card number…is transmitted via the first network connection (Fig. 9a Item 934; 0082-0083).
Neither Lynam, Theurer, nor Molina teach:
encrypting [information] 
Venkata teaches:
encrypting [information with HTTPS] (p. 288, 289)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam, Theurer, and Molina (specifically, the HTTP(s) of Theurer at 0082--0083) with the teachings of Venkata in order to provide a “comfortable level” of security. (Venkata p. 289.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO2013166507A1 Mehmet (discloses digital wallet)
US20170178142A1 Dutt (discloses fraud reporting system)
US20140136346 Teso (discloses database management in Fig. 4B)
US20130226792 Kushevsky (discloses digital wallet)
US20130024371A1 Hariramani (discloses digital wallet)
US20120209749A1 Hammad (discloses digital wallet)
US20110320347A1 Tumminaro (discloses transaction system)
US20080044031A1 Mishra (discloses Telecommunication Device)
US20070255662 Tumminaro (discloses transaction system)
US20070178883A1 Nandagopal (discloses Service Provider with extra authentication factor and discloses SIM)
US20060235761A1 Johnson (discloses Service Provider)
US20050272465A1 Ahmavaara (discloses SIM authentication)
US20040259626A1 Akram (discloses Base Stations)
US20040230534A1 McGough (discloses Credit Request)
US9799027 Pasa (discloses transaction system)
US8996423 Johnson (discloses Mobile Infrastructure Figs. 7A to 7C)
US8577803 Chatterjee (discloses digital wallet)
US8121941 Matthews (discloses transaction system)
US8045956 Sun (discloses a Mobile Device, Telecomm Service, Merchant and Payment Service Provider structure)
US 20110238580 A1 Coppinger (discloses Wireless network 140 for identification)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                            

	
	
	



    
        
            
        
            
        
            
    

    
        1 (Remarks (01/27/2021) is herein referred to as “Rm.”